DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 11-18 are withdrawn.
Claims 1-10 and 19-20 are under examination.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, claim 4 defines the invention in functional language (“accessing a lookup table to lookup… bases”) and specifies a desired result (“M nucleotide bases of the reference genome” looked-up “in a single clock cycle”), but the specification does not sufficiently describe how the function is performed or result is achieved. See MPEP § 2161.01(I). Thus, this invention lacks sufficient written description.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-10 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas, natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I). Abstract ideas include mathematical concepts (including formulas, equations and calculations), and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of “sequencing data read analysis”.

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, a non-transitory computer-readable medium, and an electronic device which fall under categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception (MPEP 2106.04 § II.A.1)
Mental processes and/or mathematical concepts recited in the claims include “converting the first format of the reference genome… into an internal representation”; “converting the second format of the sequence read… into an internal representation”; and “identifying one or more mismatched bases by comparing the sequence read… to the reference genome” and “performing one of a bitwise exclusive-or (XOR) or ANDNOT operation”.
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

	Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: “accessing… a reference genome file” and “accessing… a sequence read file”. Claim 9 similarly recites: “accessing a concise idiosyncratic gapped alignment report (CIGAR) string”. These elements constitute mere steps for importing or viewing the data acted upon by the method, i.e. insignificant extra-solution activity (see MPEP 2106.05(g)).
Claim 19 recites an additional element that is not an abstract idea: "a non-transitory computer-readable medium storing… programs including instructions which… cause…” “…an electronic device including a processor…” “…to perform the method", i.e., instructions to implement the method using a generic computer. Claim 20 similarly recites: “an electronic device comprising: one or more processors; a memory; and one more programs… including instructions for performing the method”, i.e. a generic computer configured to perform the method. The claims do not describe any specific computational steps by which a computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea, and are therefore mere instructions to apply the abstract idea using a computer. As such, the claims do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the other rejected claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept (MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of sequence data). See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tijanic et al. (U.S. patent application publication no. 2017/0199764A1; published 7/13/2017).
With respect to claim 1, Tijanic discloses software (“wrapper scripts”) that modifies sequence analysis pipelines. Examples are given of embodiments where this software “can detect an inconsistency between the input data and [a] tool (e.g., wrong format)” (pg. 1, section 0005), “can cause the pipeline to fix the input data before running the tool” (pg. 1, section 0005), “can fetch a file containing a reference genome for variant calling” (pg. 1, section 0005) and “can be used to align sequence read files to a reference genome and identify single nucleotide polymorphisms (SNPs) and short insertions and deletions (indels)” (pg. 8, section 0087), i.e. mismatched nucleotide bases. In other words, Tijanic discloses embodiments of their invention wherein sequence read and reference genome files are called and brought into internal format consistency for comparison to identify mismatched nucleotide bases. To illustrate challenges solved by their invention, Tijanic exemplifies a situation in which a “user wants sequence reads to be aligned to a reference genome” but lacks “meaningful understanding of the sequence file... at what points one needs to be converted to another, and what formats are the default inputs and outputs of each tool” (pg. 1, section 0004).
With respect to claim 3, Tijanic discloses a “pipeline” (Figure 1201) which “takes aligned reads in BAM format and a reference FASTA to which they were aligned as input, and provides a report” (pg. 7, section 0084).
With respect to claims 19-20, Tijanic discloses “a system” which “includes a processor coupled to a non-transitory memory… operable to present to a user a plurality of genomic tools… At least a first one of the tools comprises an executable”, i.e. a program configured to be executed, “and a wrapper script” (pg. 1, section 0006) such as those described in embodiments discussed above.
In this way the disclosure of Tijanic anticipates the limitations of claims 1, 3 and 19-20. 

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tijanic as applied to claim 1 above, as evidenced by Zhang (Statistical Genomics: Methods and Protocols, pp. 3-17, Humana Press; published 3/24/2016). Zhang states that “FASTA format is… text based” (pg. 5) and “each nucleotide base is encoded as a single character” (pg. 6) and therefore represented by a single byte. Tijanic teaches use of the FASTA format, and therefore inherently teaches a representation wherein each nucleotide base is represented by a full byte.
In this way the disclosure of Tijanic anticipates the limitations of claim 2.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tijanic in view of Dónaill (Computer Applications in the Biosciences 11(5): 567-569; published 10/1/1995).
Tijanic teaches software that modifies sequence data analysis pipelines, enabling comparison of sequences that have been stored in different file formats.  Tijanic does not teach comparison of sequences by 'performing one of [XOR] or ANDNOT operation to compare N contiguous nucleotide bases.'
Dónaill teaches “nucleotide sequence comparison based on the Boolean exclusive OR” wherein “a bitwise exclusive OR returns… 0 for matching bases and a non-zero digit for different bases” (pg. 569, l. column). Dónaill states that “the integer operations employed” by their method “correspond directly to digital instructions available in Assembly language, and in high level languages such as FORTRAN or C” which “lead[s] to optimal efficiency” (pg. 567, l. column). 
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention. Prior to the time of invention, said practitioner would have used the bitwise exclusive-OR operation taught by Dónaill to enhance the software of Tijanic. Said practitioner would have readily predicted that the invention implementing said operation would successfully operate in the manner documented.
In this way the disclosure of Tijanic, in view of Dónaill, makes obvious the limitations of claim 8. Thus, this invention is prima facie obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tijanic and Dónaill as applied to claim 8 above, and further in view of Li (Bioinformatics, 25(16): 2078-2079; published 6/8/2009).
As discussed above, Tijanic teaches software that modifies sequence data analysis pipelines, enabling comparison of sequences that have been stored in different file formats.  As discussed above, Dónaill teaches performance of a bitwise exclusive-OR operation on sequences. Neither Tijanic nor Dónaill teach performance of such an operation on a segment of nucleotide bases represented by an alignment matching region indicated by a CIGAR string.
Li teaches that “the standard CIGAR description of pairwise alignment defines three operations: ‘M’ for match/mismatch, ‘I’ for insertion compared with the reference and ‘D’ for deletion” (pg. 2078, r. column). This is followed up by description of the “extended CIGAR” (pg. 2078, r. column), which has new features. In other words CIGAR strings, and their indication of alignment matching regions, are known in the art. 
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention. Prior to the time of invention, said practitioner would have used the CIGAR description taught by Li to identify regions of interest for the software of Tijanic in view of Dónaill. Said practitioner would have readily predicted that the invention implementing such analysis would successfully operate in the manner documented.
In this way the disclosure of Tijanic, in view of Dónaill and Li, makes obvious the limitations of claim 9. Thus, this invention is prima facie obvious.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tijanic in view of Pedersen and Quinlan (Bioinformatics 34(5): 867-868; published 10/31/2017).
Tijanic teaches software that modifies sequence data analysis pipelines, enabling comparison of sequences that have been stored in different file formats.  Tijanic does not teach comparison of sequences comprising ‘initializing an array representing positions across the reference genome… incrementing an entry… representing… a first nucleotide base of the sequence read, and decrementing an entry… representing… a last nucleotide base of the sequence read.’
Pedersen teaches software for calculating sequencing coverage which, “for each chunk of an alignment to the reference genome, …increments the start and decrements the end for the value at the index in the array corresponding to that chromosomal position” (pg. 867, r. column). Petersen states that this “avoids double-counting coverage when the ends of a paired-end sequencing fragment have overlapping alignments” (pg. 867, r. column).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention. Prior to the time of invention, said practitioner would have used the algorithm taught by Pedersen to enhance the software of Tijanic. Said practitioner would have readily predicted that the invention implementing said algorithm would successfully operate in the manner documented.
In this way the disclosure of Tijanic, in view of Pedersen, makes obvious the limitations of claim 10. Thus, this invention is prima facie obvious.

Claim Objections – Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-4, 8-10 and 19-20 are rejected.
Claims 5-7 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Theodore C. Striegel whose telephone number is (571)272-1860. The examiner can normally be reached Mondays and Wednesdays 7:30am-5:30pm ET, Tuesdays, Thursdays and every other Friday 8:00am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.C.S./Examiner, Art Unit 1671                                                                                                                                                                                                        
/Soren Harward/Primary Examiner, Art Unit 1671